DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/12/22 has been entered. Claims 1-18 remain pending in the application. It is acknowledged that claim 19 is newly added.

Claim Objections
Claims 1, 17-18 are objected to because of the following informalities:
"the number of operation nodes" should be “a number of operation nodes" [Claims 1, 17-18, various lines].
Appropriate correction is required. Further, in an effort to practice compact prosecution, each of these limitations has been interpreted similarly as in the provided recommendation for each limitation, above.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 17-18 similarly recite, receiving a query for performing one or more computational operations on one or more multi-dimensional time series data sets collected in real-time from one or more sensors associated with one or more technical systems; and wherein the query comprises a user-defined expression comprising a plurality of operation nodes for relating the one or more multi-dimensional time series data sets with each other according to the one or more computational operations; automatically updating the user-defined expression to reduce the number of operation nodes by combining two or more of the plurality of operation nodes to generate a combined operation node; identifying a location of the one or more multi-dimensional time series data sets in one or more databases; retrieving the one or more multi-dimensional time series data sets from the one or more databases; performing, according to the updated user-defined expression, the one or more computational operations on the retrieved one or more multi-dimensional time series data sets; and generating a multi-dimensional output based on a result of the one or more computational operations, the multi-dimensional output being indicative of one or more states of the one or more technical systems with respect to time.
The limitation of performing the one or more computational operations on the retrieved one or more multi-dimensional time series data sets, as drafted, is a process that, under it’s broadest reasonable interpretation, covers mathematical concepts. The limitation of and generating multi-dimensional output based on the result of the one or more computational operations, the multi-dimensional output being indicative of one or more states of the one or more technical systems with respect to time on the retrieved one or more multi-dimensional time series data sets, as drafted, is a process that, under it’s broadest reasonable interpretation, covers a mental processes but from the recitation of implementing it on generic computer components. That is, nothing in the claim element precludes the steps from practically being performed in the mind. For example, “generating” encompasses the user mentally, and/or with the aid of a pen and paper, writing down an output based on the mathematical calculations which are indicative of states of technical systems within respect to time. The limitation, automatically updating the user-defined expression to reduce the number of operation nodes by combining two or more of the plurality of operation nodes to generate a combined operation node recites a mental process. That is, this limitation encompasses the user writing down an updated user-defined expression along with drawing the corresponding operation nodes, using a pen and piece of paper,  including combined operation nodes in order to reduce the number of nodes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claims 1, 17-18 recite multiple abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – a computer program, stored on a non-transitory computer readable medium program which, when executed by one or more processors of a data processing apparatus, causes the data processing apparatus to carry out a method comprising:; one or more processors or special-purpose computing hardware configured to execute program instructions to carry out a method comprising:; receiving a query for performing one or more computational operations on one or more multi-dimensional time series data collected in real-time from one or more sensors associated with one or more technical systems, and wherein the query comprises a user-defined expression comprising a plurality of operation nodes for relating the one or more multi-dimensional time series data sets with each other according to the one or more computational operations; identifying a location of the one or more multi-dimensional time series data sets in one or more databases; retrieving the one or more multi-dimensional time series data sets from one or more databases. The one or more processors, non-transitory computer readable medium program, and/or special-purpose computing hardware recited at a high-level of generality (i.e., as a generic computer devices performing generic computer functions of querying and retrieving time-series data). The additional elements of receiving a query for performing one or more computational operations on one or more data sets representing multi-dimensional time series data collected in real-time from one or more sensors associated with one or more technical systems; identifying a location of the one or more multi-dimensional time series data sets in one or more databases; retrieving the one or more multi-dimensional time series data sets from the one or more databases represent insignificant extra-solution activity and are mere data gathering steps. The additional element of generating a multi-dimensional output based on a result of the one or more computational operations, the multi-dimensional output being indicative of one or more states of the one or more technical systems with respect to time represents insignificant post-solution activity of generating an output result of the preceding steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving a query for performing one or more computational operations on one or more data sets representing multi-dimensional time series data collected in real-time from one or more sensors associated with one or more technical systems; identifying the location of the one or more multi-dimensional time series data sets in one or more databases; retrieving the one or more multi-dimensional time series data sets from the identified one or mgeore databases, which are mere data gathering steps, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. The additional elements are not sufficient to overcome the essentially mental and mathematical nature of these claims, as they recite the use of existing search engine technology as mere tools of conventional data gathering and display of data sets. Accordingly, claim 1, 17-18 are not patent eligible.
Claims 2-16, 19 depend on claim 1 and include all the limitations of claim 1. Therefore, claims 2-16, 19 recite the same abstract idea of performing calculations and generating an output being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claim 2 recites an additional limitation pertaining to performing the invention using a middleware analysis platform independently of data collection. This judicial exception is not integrated into a practical application. The additional element merely implements the abstract idea onto generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 2 further recites the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claims 3-5, 11-16 recite additional limitations pertaining to the performing of the retrieval and mathematical computation steps in real time, identifying a location of time series data sets, converting the query, receiving data from sensors, parsing, structuring the data, and storing the data. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, the additional elements are not sufficient to overcome the essentially mental and mathematical nature of these claims, as they recite the use of known data warehouse technology as mere tools of data search, storage, and retrieval.
Claims 6-8, 10 recite additional limitations pertaining to the outputting of results based on a graph. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage, retrieval, and display and are merely directed to the well-understood, routine, conventional activities of presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 and performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values). Therefore, the additional elements are not sufficient to overcome the essentially mental and mathematical nature of these claims, as they recite the use of known data warehouse technology as mere tools of data search, storage, retrieval and display.
Claim 9 recites the additional limitations of pertaining to the performing of the computations which include one or more of correlation, regression and derivatives. This additional step is further considered an abstract idea (mathematical step) and does not integrate the judicial exception into a practical application. Accordingly, claim 9 further recites an abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 19 recites additional limitations pertaining to the monitoring of output, generating UI data for an alert, displaying an alert receiving user selections, an. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception. The claim also recites generic computing components performing generic computing functions, such as the one or more technical systems. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, along with reciting generic computing components performing generic computing functions, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, the additional elements are not sufficient to overcome the essentially mental and mathematical nature of these claims, as they recite the use of known data warehouse technology as mere tools of data search, storage, and retrieval.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 2014/0258527) in view of Tobin (US 2016/0357828) and further in view of Anke (US 2007/0282746).
Regarding claim 1, Takenaka discloses:
A method, performed by one or more processors, the method comprising: receiving a query for performing one or more computational operations on one or more data sets representing multi-dimensional time series data collected in real-time from one or more sensors associated with one or more technical systems at least by ([0067] & Fig. 4 describe and show, respectively, the plurality of sensors associated with a sensor device 30 (one or more sensors associated with one or more technical systems) [0100] “the client PC 10 makes a calculation result acquisition request C as the first information acquisition request to, for example, the node device 20A (NODE ID=X) as the first node device for temperature-humidity index in the vicinity of the installation locations of the sensor device 30A (sensor device ID=1) and the sensor device 30D (sensor device ID=3). Specifically, the client PC 10 specifies the sensor data (temperature: T) of the sensor type “1” (IDS=1) and the sensor data (humidity: H) of the sensor type “2” (IDS=2) and makes the calculation result acquisition request C for the temperature-humidity index acquired on the basis of these sensor data.” [0111] “The sensor data acquired by the sensor data search section 51 are the electric energies measured by the respective sensor devices (sensor device IDs=2, 3, 4) at the respective measurement time-of-days hhmmss1 to hhmmss4 as shown in FIG. 11A.”) and the query for performing one or more computational operations on one or more data sets is the calculation result acquisition request made by the client PC while the one or more data sets representing multi-dimensional time series data collected in real-time from one or more sensors associated with one or more technical systems is the sensor data which is based the electrical energies measured by sensor devices with respect to time (time series) for many different dimensions such as temperature, and humidity for example;
identifying the location of the one or more multi-dimensional time series data sets in one or more databases at least by ([0100] “the client PC 10 makes a calculation result acquisition request C as the first information acquisition request to, for example, the node device 20A (NODE ID=X) as the first node device for temperature-humidity index in the vicinity of the installation locations of the sensor device 30A (sensor device ID=1) and the sensor device 30D (sensor device ID=3). Specifically, the client PC 10 specifies the sensor data (temperature: T) of the sensor type “1” (IDS=1) and the sensor data (humidity: H) of the sensor type “2” (IDS=2) and makes the calculation result acquisition request C for the temperature-humidity index acquired on the basis of these sensor data.” [0101] “In response to the calculation result acquisition request C, the sensor data search section 51 of the node device 20A searches for the sensor data corresponding to “IDS=1” and “IDS=2” from “sensor ID=1” and “sensor ID=3”, respectively, saved in the sensor data storage section 62 while issuing the sensor data acquisition request S to the other node devices 20B and 20C.”) and the one or more databases is node device 20A which includes the sensor data storage section 62 that stores the sensor data;
retrieving the one or more multi-dimensional time series data sets from the identified one or more databases at least by ([0102] “The sensor data search section 51 of the node device 20A acquires “sensor data 1-1-1”, “sensor data 1-1-2”, “sensor data 1-2-1”, and “sensor data 1-2-2” from the sensor data storage section 62. On the other hand, in response to the sensor data acquisition request S made by the node device 20A, the node device 20B transmits “sensor data 3-1-1”, “sensor data 3-1-2”, “sensor data 3-2-1”, and “sensor data 3-2-2” saved in the sensor data storage section 62 to the node device 20A via the LAN communication section 25.”) and the identified one or more databases is node device 20A which includes the sensor data storage section 62 from which the sensor data is retrieved;
performing…the one or more computational operations on the retrieved one or more multi-dimensional time series data sets at least by ([0100] “the client PC 10 makes a calculation result acquisition request C as the first information acquisition request to, for example, the node device 20A (NODE ID=X) as the first node device for temperature-humidity index in the vicinity of the installation locations of the sensor device 30A (sensor device ID=1) and the sensor device 30D (sensor device ID=3). Specifically, the client PC 10 specifies the sensor data (temperature: T) of the sensor type “1” (IDS=1) and the sensor data (humidity: H) of the sensor type “2” (IDS=2) and makes the calculation result acquisition request C for the temperature-humidity index acquired on the basis of these sensor data. The arithmetic equation for calculating the temperature-humidity index is shown below. Y=0.81T+0.01H(0.99T−143)+46.3 (1)” [0103] discloses, in detail, the calculating of the temperature-humidity index based on equation 1 after acquiring the sensor data required to perform the calculation);
and generating multi-dimensional output based on a result of the one or more computational operations at least by ([0104] “Then, the LAN communication section 25 of the node device 20A transmits the calculation results Y1 (ID=1), Y2 (ID=1), Y1 (ID=3), and Y2 (ID=3) for the temperature-humidity index to the client PC 10.”).
Takenaka fails to disclose “and wherein the query comprises a user-defined expression comprising a plurality of operation nodes for relating the one or more multi-dimensional time series data sets with each other according to the one or more computational operations; automatically updating the user-defined expression to reduce the number of operation nodes by combining two or more of the plurality of operation nodes to generate a combined operation node; performing, according to the updated user-defined expression, the one or more computational operations on the retrieved one or more multi-dimensional time series data sets; the multi-dimensional output being indicative of one or more states of the one or more technical systems with respect to time”
However, Tobin teaches and wherein the query comprises a user-defined expression comprising a plurality of operation nodes for relating the one or more multi-dimensional time series data sets with each other according to the one or more computational operations at least by ([0027] “The computational expression may indicate an arithmetic operation, if any, that the user wishes to perform on one or more sets of time-series data. Example arithmetic operations include a sum, a difference, a product, a ratio, a zScore, a square root, and/or the like. For example, the user may wish to combine the values in two different sets of time-series data. Thus, the user device may generate a computational expression that indicates that an addition operation is to be performed on data values in the first time-series data set and in the second time-series data set that correspond with timestamp values that fall between the start time and the end time.” [0028] “The computational expression may identify a single arithmetic operation or may identify a nested or recursive set of arithmetic (and/or other types of) operations” [0046] “The user device 160 may transmit requests for updated or new time-series data to the data server 140 for transmission to the time-series data store. Such requests may include the start time, the end time, the period, and/or the computational expression. The requests may be generated in response to the manipulation of the interactive user interface by a user…” [0066] “The computational expression may identify the time-series data set displayed in the first graph 310. The computational expression may also identify the time-series data set displayed in the second graph 320 if, for example, the user selects an option to view a time-series data set that comprises some combination (for example, addition, subtraction, ratio, etc.) of the time-series data sets displayed in the graphs 310 and 320. Finally, the computational expression may also identify any arithmetic operation(s) to be performed.”) and the combination, such as addition, subtraction, ratio, of the timeseries’ as depicted in Fig. 3C are the operation nodes as shown;
automatically updating the user-defined expression to reduce the number of operation nodes by combining two or more of the plurality of operation nodes to generate a combined operation node at least by ([0068] “FIG. 3C illustrates an example nested set of arithmetic operations. As illustrated in FIG. 3C, a first arithmetic operation may include the addition of data values from the time-series data displayed in the graph 310 with data values from the time-series data displayed in the graph 320. The second arithmetic operation may include the division of data values from the time-series data displayed in the graph 320 over the results from the first arithmetic operation. A computed set of time-series data 330 is output as a result of the computational expression. The computed set of time-series data 330 may then be displayed to the user in one of the graphs 310 or 330, and/or another graph of the user interface. While two arithmetic operations are depicted, this is not meant to be limiting. A computational expression may include any number of nested or un-nested arithmetic operations”) and Fig. 3C shows the combining of two operation nodes (320+310) /320, wherein the addition is one operation node and the division is the second operation node; the number of arithmetic operations is also not limited to two as in the example;
performing, according to the updated user-defined expression, the one or more computational operations on the retrieved one or more multi-dimensional time series data sets at least by ([0068] “FIG. 3C illustrates an example nested set of arithmetic operations. As illustrated in FIG. 3C, a first arithmetic operation may include the addition of data values from the time-series data displayed in the graph 310 with data values from the time-series data displayed in the graph 320. The second arithmetic operation may include the division of data values from the time-series data displayed in the graph 320 over the results from the first arithmetic operation. A computed set of time-series data 330 is output as a result of the computational expression. The computed set of time-series data 330 may then be displayed to the user in one of the graphs 310 or 330, and/or another graph of the user interface.).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Tobin into the teaching of Takenaka because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Takenaka to further include nodes representing arithmetic operations as in Tobin in order to be able to graphically represent them for a more user-friendly experience.
Takenaka, Tobin fail to disclose “the multi-dimensional output being indicative of one or more states of the one or more technical systems with respect to time”
However, Anke teaches the above limitation at least by ([0027], [0062] & Fig. 4 describe and show, respectively, how the sensors 118 on the product 102 (one or more technical systems) are used to monitor it’s state and output alerts).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Anke into the teaching of Takenaka, Tobin because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include multi-dimensional output indicative of states of technical systems as in Anke in order to be able to view the status of systems, which include the sensors, without needing to monitor more granular sensor data directly.
As per claim 2, claim 1 is incorporated, Takenaka fails to disclose “performed by a middleware analysis platform, independently of real-time data collection of the one or more multi- dimensional time series data sets”
However, Anke teaches the above limitation at least by ([0010] “According to another general aspect, a system includes a middleware layer including a request handling layer and a device handling layer, the middleware layer in communication with an application and a device layer including one or more devices.” [0018] “As another example, the PEID 104 may receive data from sensors 118 that may be stored in local data storage 120. For example, the sensors 118 may sense temperature, vibration, and/or pressure relating to the product 102.”) and Fig. 1 shows a middleware layer which performs a plurality of functionalities independently of the real-time data that is collected from the sensors 118 and stored on local data storage 12 (multidimensional databases).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Anke into the teaching of Takenaka because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Takenaka to further include performing functionalities using middleware independent of data collection as in Anke in order to be easily pluggable to external applications and prevent slowing of the system down in order to process incoming sensor data on the same machine.
As per claim 3, claim 2 is incorporated, Takenaka fails to disclose “wherein the middleware analysis platform performs the retrieving of the one or more multi-dimensional time series and the performing of the one or more computational operations substantially in real time from receiving the query for performing the one or more computational operations on the one or more multi-dimensional time series data sets”
However, Anke teaches the above limitation by at least by ([0027] “In one aspect, the request handler 152 may operate as a request/response mechanism. However, the request handler 152 may be extended to provide subscriptions on information requests so that the requesting application 108 may receive subscribed information triggered, for example, by changes in values or in regular predefined intervals” [0028] “if the application 108 requests an update on the temperature of an engine, for example, the product 102, then the request may include a product identifier for the product 102 and an InfoItem specifying, for example, a service such as “Current engine temperature.”” [0036] “a number or type of other services that may be allowed to concurrently run on a device together with the service(s) in question, at an execution time of the service(s)” [0071] “A subscription may include a permanent request, which may be executed based on triggering events, for example, on passage of specified time intervals or when an underlying value (e.g., temperature, pressure, humidity) changes.”) and the request, handled by request handling layer 150 within the middleware 110, can be run concurrently with other services, such as aggregation and retrieval; further the request can be run upon receipt of a query or can include extended functionality and can execute requests automatically upon the passage of a specified time interval. That is, the examiner’s interpretation of “substantially in real time”, in light of [0043] of applicant’s specification, is at least the execution of the query within a reasonable period of time after it has been received.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Anke into the teaching of Takenaka because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Takenaka to further include the performing of the retrieval and computation in real time using middleware as in Anke so that the middleware can provide the most recent data to the applications that depend on it.
As per claim 4, claim 2 is incorporated, Takenaka fails to disclose “wherein the middleware analysis platform identifies the location of the one or more multi-dimensional time series data sets in the one or more databases by accessing metadata associated with the one or more multi-dimensional time series data sets in the one or more databases, said one or more databases being pre-registered with the middleware analysis platform, the metadata including an identifier of the one or more multi-dimensional time series data sets and their respective storage location in the one or more databases”
However, Anke teaches the above limitation at least by ([0031] “the service metadata storage 162 may maintain a list of InfoItems (e.g., information entities) that may be accessed from a PEID as identifying information or attribute information relating to the PEID (e.g., PEID 104)… The InfoItems provided, for example, by the PEID 104, may be retrieved from the PEID 104 when the product 102 is registered in the system 100. InfoItems that are derived from other information by pre-processing in the middleware 110 may be registered using administrative tools (not shown).”) and the metadata associated with the time series data sets is the list of infoitems in the service metadata storage 162 which is part of the request handling layer 150 within middleware 110.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Anke into the teaching of Takenaka because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Takenaka to further include the locating of time series data sets based on metadata as in Anke so that the middleware can access the time series data without knowing the details about how or where the data is stored.
As per claim 5, claim 4 is incorporated, Anke further discloses:
wherein middleware analysis platform converts the received query for performing the one or more computational operations on the one or more multi-dimensional time series data sets into an expression for performing the one or more computational operations locally at least by ([0039]-[0047] discloses the receiving of a query which is serviced and fulfilled by a composite service “temperature monitor” (the query is converted to the composite service) which comprises multiple services, such as s4, s3, s2, s1 as all performed locally within device handling layers 130/134 within middleware 110).
As per claim 6, claim 5 is incorporated, Takenaka further discloses:
…the multi-dimensional output from the one or more computations which are presented on one or more multi-dimensional graphs at least by ([0129] “The graph creation section 53 may create the graph from other sensor data or the calculation result calculated on the basis of the sensor data.”).
Takenaka fails to disclose “wherein the middleware analysis platform generates multi-dimensional output from the one or more computational operations …”
However, Anke teaches the above limitation at least by ([0039] discloses the generating of a temperature warning message sent as a result of the calculations of the multiple services, as aforementioned, which is all performed within device handling layers 130/134 within middleware 110).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Anke into the teaching of Takenaka because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Takenaka to further include the use of middleware to generate multidimensional output as in Anke so that the middleware does not need to send and retrieve the computations/results to be performed and returned externally which is more likely to cause potential errors.
As per claim 7, claim 6 is incorporated, Takenaka further discloses:
wherein a plurality of multi-dimensional graphs are presented, representing a sequence of time slices at least by (0129] “The graph creation section 53 may create the graph from other sensor data or the calculation result calculated on the basis of the sensor data.” [Figs. 11A-11B] discloses the different time slices, or series of measured values for each time which are incorporated into the graph).
As per claim 9, claim 6 is incorporated, Takenaka fails to disclose “wherein the one or more multi-dimensional graphs are presented, representing a sequence of time slices”
However, Anke teaches the above limitation at least by ([0020] “example services that may be relocated to the service execution environment 122 and the service execution environment 124 may be configured to calculate, for example, a linear regression of data values, a moving average of data values, threshold monitoring, a notification, or a number of occurrences of an event or item.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Anke into the teaching of Takenaka because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Takenaka to further include computations such as correlation, regression, and derivatives as in Anke so that separate time-series can be combined to perform a calculation that requires the performance of multiple sub-computations.
As per claim 10, claim 6 is incorporated, Anke further discloses:
further comprising monitoring the multi-dimensional output against an a predetermined condition, and issuing an alert and/or performing an automatic operation on the one or more technical systems responsive to the predetermined condition being detected at least by ([0027] “For example, the application 108 may request analysis results regarding the temperature of the product 102 whenever the temperature fluctuates more than a predetermined amount, or every minute. For example, the application may request an alert if the temperature of the product 102 increases more than 10 degrees in one minute or less.”).
Regarding claim 17, Takenaka discloses:
A computer program, stored on a non-transitory computer readable medium program which, when executed by one or more processors of a data processing apparatus, causes the data processing apparatus to carry out a method comprising: receiving a query for performing one or more computational operations on one or more data sets representing multi-dimensional time series data collected in real-time from one or more sensors associated with one or more technical systems at least by ([0067] & Fig. 4 describe and show, respectively, the plurality of sensors associated with a sensor device 30 (one or more sensors associated with one or more technical systems) [0100] “the client PC 10 makes a calculation result acquisition request C as the first information acquisition request to, for example, the node device 20A (NODE ID=X) as the first node device for temperature-humidity index in the vicinity of the installation locations of the sensor device 30A (sensor device ID=1) and the sensor device 30D (sensor device ID=3). Specifically, the client PC 10 specifies the sensor data (temperature: T) of the sensor type “1” (IDS=1) and the sensor data (humidity: H) of the sensor type “2” (IDS=2) and makes the calculation result acquisition request C for the temperature-humidity index acquired on the basis of these sensor data.” [0111] “The sensor data acquired by the sensor data search section 51 are the electric energies measured by the respective sensor devices (sensor device IDs=2, 3, 4) at the respective measurement time-of-days hhmmss1 to hhmmss4 as shown in FIG. 11A.”) and the query for performing one or more computational operations on one or more data sets is the calculation result acquisition request made by the client PC while the one or more data sets representing multi-dimensional time series data collected in real-time from one or more sensors associated with one or more technical systems is the sensor data which is based the electrical energies measured by sensor devices with respect to time (time series) for many different dimensions such as temperature, and humidity for example;
identifying the location of the one or more multi-dimensional time series data sets in one or more databases at least by ([0100] “the client PC 10 makes a calculation result acquisition request C as the first information acquisition request to, for example, the node device 20A (NODE ID=X) as the first node device for temperature-humidity index in the vicinity of the installation locations of the sensor device 30A (sensor device ID=1) and the sensor device 30D (sensor device ID=3). Specifically, the client PC 10 specifies the sensor data (temperature: T) of the sensor type “1” (IDS=1) and the sensor data (humidity: H) of the sensor type “2” (IDS=2) and makes the calculation result acquisition request C for the temperature-humidity index acquired on the basis of these sensor data.” [0101] “In response to the calculation result acquisition request C, the sensor data search section 51 of the node device 20A searches for the sensor data corresponding to “IDS=1” and “IDS=2” from “sensor ID=1” and “sensor ID=3”, respectively, saved in the sensor data storage section 62 while issuing the sensor data acquisition request S to the other node devices 20B and 20C.”) and the one or more databases is node device 20A which includes the sensor data storage section 62 that stores the sensor data;
retrieving the one or more multi-dimensional time series data sets from the identified one or more databases at least by ([0102] “The sensor data search section 51 of the node device 20A acquires “sensor data 1-1-1”, “sensor data 1-1-2”, “sensor data 1-2-1”, and “sensor data 1-2-2” from the sensor data storage section 62. On the other hand, in response to the sensor data acquisition request S made by the node device 20A, the node device 20B transmits “sensor data 3-1-1”, “sensor data 3-1-2”, “sensor data 3-2-1”, and “sensor data 3-2-2” saved in the sensor data storage section 62 to the node device 20A via the LAN communication section 25.”) and the identified one or more databases is node device 20A which includes the sensor data storage section 62 from which the sensor data is retrieved;
performing…the one or more computational operations on the retrieved one or more multi-dimensional time series data sets at least by ([0100] “the client PC 10 makes a calculation result acquisition request C as the first information acquisition request to, for example, the node device 20A (NODE ID=X) as the first node device for temperature-humidity index in the vicinity of the installation locations of the sensor device 30A (sensor device ID=1) and the sensor device 30D (sensor device ID=3). Specifically, the client PC 10 specifies the sensor data (temperature: T) of the sensor type “1” (IDS=1) and the sensor data (humidity: H) of the sensor type “2” (IDS=2) and makes the calculation result acquisition request C for the temperature-humidity index acquired on the basis of these sensor data. The arithmetic equation for calculating the temperature-humidity index is shown below. Y=0.81T+0.01H(0.99T−143)+46.3 (1)” [0103] discloses, in detail, the calculating of the temperature-humidity index based on equation 1 after acquiring the sensor data required to perform the calculation);
and generating multi-dimensional output based on a result of the one or more computational operations at least by ([0104] “Then, the LAN communication section 25 of the node device 20A transmits the calculation results Y1 (ID=1), Y2 (ID=1), Y1 (ID=3), and Y2 (ID=3) for the temperature-humidity index to the client PC 10.”).
Takenaka fails to disclose “and wherein the query comprises a user-defined expression comprising a plurality of operation nodes for relating the one or more multi-dimensional time series data sets with each other according to the one or more computational operations; automatically updating the user-defined expression to reduce the number of operation nodes by combining two or more of the plurality of operation nodes to generate a combined operation node; performing, according to the updated user-defined expression, the one or more computational operations on the retrieved one or more multi-dimensional time series data sets; the multi-dimensional output being indicative of one or more states of the one or more technical systems with respect to time”
However, Tobin teaches and wherein the query comprises a user-defined expression comprising a plurality of operation nodes for relating the one or more multi-dimensional time series data sets with each other according to the one or more computational operations at least by ([0027] “The computational expression may indicate an arithmetic operation, if any, that the user wishes to perform on one or more sets of time-series data. Example arithmetic operations include a sum, a difference, a product, a ratio, a zScore, a square root, and/or the like. For example, the user may wish to combine the values in two different sets of time-series data. Thus, the user device may generate a computational expression that indicates that an addition operation is to be performed on data values in the first time-series data set and in the second time-series data set that correspond with timestamp values that fall between the start time and the end time.” [0028] “The computational expression may identify a single arithmetic operation or may identify a nested or recursive set of arithmetic (and/or other types of) operations” [0046] “The user device 160 may transmit requests for updated or new time-series data to the data server 140 for transmission to the time-series data store. Such requests may include the start time, the end time, the period, and/or the computational expression. The requests may be generated in response to the manipulation of the interactive user interface by a user…” [0066] “The computational expression may identify the time-series data set displayed in the first graph 310. The computational expression may also identify the time-series data set displayed in the second graph 320 if, for example, the user selects an option to view a time-series data set that comprises some combination (for example, addition, subtraction, ratio, etc.) of the time-series data sets displayed in the graphs 310 and 320. Finally, the computational expression may also identify any arithmetic operation(s) to be performed.”) and the combination, such as addition, subtraction, ratio, of the timeseries’ as depicted in Fig. 3C are the operation nodes as shown;
automatically updating the user-defined expression to reduce the number of operation nodes by combining two or more of the plurality of operation nodes to generate a combined operation node at least by ([0068] “FIG. 3C illustrates an example nested set of arithmetic operations. As illustrated in FIG. 3C, a first arithmetic operation may include the addition of data values from the time-series data displayed in the graph 310 with data values from the time-series data displayed in the graph 320. The second arithmetic operation may include the division of data values from the time-series data displayed in the graph 320 over the results from the first arithmetic operation. A computed set of time-series data 330 is output as a result of the computational expression. The computed set of time-series data 330 may then be displayed to the user in one of the graphs 310 or 330, and/or another graph of the user interface. While two arithmetic operations are depicted, this is not meant to be limiting. A computational expression may include any number of nested or un-nested arithmetic operations”) and Fig. 3C shows the combining of two operation nodes (320+310) /320, wherein the addition is one operation node and the division is the second operation node; the number of arithmetic operations is also not limited to two as in the example;
performing, according to the updated user-defined expression, the one or more computational operations on the retrieved one or more multi-dimensional time series data sets at least by ([0068] “FIG. 3C illustrates an example nested set of arithmetic operations. As illustrated in FIG. 3C, a first arithmetic operation may include the addition of data values from the time-series data displayed in the graph 310 with data values from the time-series data displayed in the graph 320. The second arithmetic operation may include the division of data values from the time-series data displayed in the graph 320 over the results from the first arithmetic operation. A computed set of time-series data 330 is output as a result of the computational expression. The computed set of time-series data 330 may then be displayed to the user in one of the graphs 310 or 330, and/or another graph of the user interface.).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Tobin into the teaching of Takenaka because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Takenaka to further include nodes representing arithmetic operations as in Tobin in order to be able to graphically represent them for a more user-friendly experience.
Takenaka, Tobin fail to disclose “the multi-dimensional output being indicative of one or more states of the one or more technical systems with respect to time”
However, Anke teaches the above limitation at least by ([0027], [0062] & Fig. 4 describe and show, respectively, how the sensors 118 on the product 102 (one or more technical systems) are used to monitor it’s state and output alerts).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Anke into the teaching of Takenaka, Tobin because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include multi-dimensional output indicative of states of technical systems as in Anke in order to be able to view the status of systems, which include the sensors, without needing to monitor more granular sensor data directly.
Regarding claim 18, Takenaka discloses:
An apparatus comprising one or more processors or special-purpose computing hardware configured to execute program instructions to carry out a method comprising: receiving a query for performing one or more computational operations on one or more data sets representing multi-dimensional time series data collected in real-time from one or more sensors associated with one or more technical systems at least by ([0067] & Fig. 4 describe and show, respectively, the plurality of sensors associated with a sensor device 30 (one or more sensors associated with one or more technical systems) [0100] “the client PC 10 makes a calculation result acquisition request C as the first information acquisition request to, for example, the node device 20A (NODE ID=X) as the first node device for temperature-humidity index in the vicinity of the installation locations of the sensor device 30A (sensor device ID=1) and the sensor device 30D (sensor device ID=3). Specifically, the client PC 10 specifies the sensor data (temperature: T) of the sensor type “1” (IDS=1) and the sensor data (humidity: H) of the sensor type “2” (IDS=2) and makes the calculation result acquisition request C for the temperature-humidity index acquired on the basis of these sensor data.” [0111] “The sensor data acquired by the sensor data search section 51 are the electric energies measured by the respective sensor devices (sensor device IDs=2, 3, 4) at the respective measurement time-of-days hhmmss1 to hhmmss4 as shown in FIG. 11A.”) and the query for performing one or more computational operations on one or more data sets is the calculation result acquisition request made by the client PC while the one or more data sets representing multi-dimensional time series data collected in real-time from one or more sensors associated with one or more technical systems is the sensor data which is based the electrical energies measured by sensor devices with respect to time (time series) for many different dimensions such as temperature, and humidity for example;
identifying the location of the one or more multi-dimensional time series data sets in one or more databases at least by ([0100] “the client PC 10 makes a calculation result acquisition request C as the first information acquisition request to, for example, the node device 20A (NODE ID=X) as the first node device for temperature-humidity index in the vicinity of the installation locations of the sensor device 30A (sensor device ID=1) and the sensor device 30D (sensor device ID=3). Specifically, the client PC 10 specifies the sensor data (temperature: T) of the sensor type “1” (IDS=1) and the sensor data (humidity: H) of the sensor type “2” (IDS=2) and makes the calculation result acquisition request C for the temperature-humidity index acquired on the basis of these sensor data.” [0101] “In response to the calculation result acquisition request C, the sensor data search section 51 of the node device 20A searches for the sensor data corresponding to “IDS=1” and “IDS=2” from “sensor ID=1” and “sensor ID=3”, respectively, saved in the sensor data storage section 62 while issuing the sensor data acquisition request S to the other node devices 20B and 20C.”) and the one or more databases is node device 20A which includes the sensor data storage section 62 that stores the sensor data;
retrieving the one or more multi-dimensional time series data sets from the identified one or more databases at least by ([0102] “The sensor data search section 51 of the node device 20A acquires “sensor data 1-1-1”, “sensor data 1-1-2”, “sensor data 1-2-1”, and “sensor data 1-2-2” from the sensor data storage section 62. On the other hand, in response to the sensor data acquisition request S made by the node device 20A, the node device 20B transmits “sensor data 3-1-1”, “sensor data 3-1-2”, “sensor data 3-2-1”, and “sensor data 3-2-2” saved in the sensor data storage section 62 to the node device 20A via the LAN communication section 25.”) and the identified one or more databases is node device 20A which includes the sensor data storage section 62 from which the sensor data is retrieved;
performing…the one or more computational operations on the retrieved one or more multi-dimensional time series data sets at least by ([0100] “the client PC 10 makes a calculation result acquisition request C as the first information acquisition request to, for example, the node device 20A (NODE ID=X) as the first node device for temperature-humidity index in the vicinity of the installation locations of the sensor device 30A (sensor device ID=1) and the sensor device 30D (sensor device ID=3). Specifically, the client PC 10 specifies the sensor data (temperature: T) of the sensor type “1” (IDS=1) and the sensor data (humidity: H) of the sensor type “2” (IDS=2) and makes the calculation result acquisition request C for the temperature-humidity index acquired on the basis of these sensor data. The arithmetic equation for calculating the temperature-humidity index is shown below. Y=0.81T+0.01H(0.99T−143)+46.3 (1)” [0103] discloses, in detail, the calculating of the temperature-humidity index based on equation 1 after acquiring the sensor data required to perform the calculation);
and generating multi-dimensional output based on a result of the one or more computational operations at least by ([0104] “Then, the LAN communication section 25 of the node device 20A transmits the calculation results Y1 (ID=1), Y2 (ID=1), Y1 (ID=3), and Y2 (ID=3) for the temperature-humidity index to the client PC 10.”).
Takenaka fails to disclose “and wherein the query comprises a user-defined expression comprising a plurality of operation nodes for relating the one or more multi-dimensional time series data sets with each other according to the one or more computational operations; automatically updating the user-defined expression to reduce the number of operation nodes by combining two or more of the plurality of operation nodes to generate a combined operation node; performing, according to the updated user-defined expression, the one or more computational operations on the retrieved one or more multi-dimensional time series data sets; the multi-dimensional output being indicative of one or more states of the one or more technical systems with respect to time”
However, Tobin teaches and wherein the query comprises a user-defined expression comprising a plurality of operation nodes for relating the one or more multi-dimensional time series data sets with each other according to the one or more computational operations at least by ([0027] “The computational expression may indicate an arithmetic operation, if any, that the user wishes to perform on one or more sets of time-series data. Example arithmetic operations include a sum, a difference, a product, a ratio, a zScore, a square root, and/or the like. For example, the user may wish to combine the values in two different sets of time-series data. Thus, the user device may generate a computational expression that indicates that an addition operation is to be performed on data values in the first time-series data set and in the second time-series data set that correspond with timestamp values that fall between the start time and the end time.” [0028] “The computational expression may identify a single arithmetic operation or may identify a nested or recursive set of arithmetic (and/or other types of) operations” [0046] “The user device 160 may transmit requests for updated or new time-series data to the data server 140 for transmission to the time-series data store. Such requests may include the start time, the end time, the period, and/or the computational expression. The requests may be generated in response to the manipulation of the interactive user interface by a user…” [0066] “The computational expression may identify the time-series data set displayed in the first graph 310. The computational expression may also identify the time-series data set displayed in the second graph 320 if, for example, the user selects an option to view a time-series data set that comprises some combination (for example, addition, subtraction, ratio, etc.) of the time-series data sets displayed in the graphs 310 and 320. Finally, the computational expression may also identify any arithmetic operation(s) to be performed.”) and the combination, such as addition, subtraction, ratio, of the timeseries’ as depicted in Fig. 3C are the operation nodes as shown;
automatically updating the user-defined expression to reduce the number of operation nodes by combining two or more of the plurality of operation nodes to generate a combined operation node at least by ([0068] “FIG. 3C illustrates an example nested set of arithmetic operations. As illustrated in FIG. 3C, a first arithmetic operation may include the addition of data values from the time-series data displayed in the graph 310 with data values from the time-series data displayed in the graph 320. The second arithmetic operation may include the division of data values from the time-series data displayed in the graph 320 over the results from the first arithmetic operation. A computed set of time-series data 330 is output as a result of the computational expression. The computed set of time-series data 330 may then be displayed to the user in one of the graphs 310 or 330, and/or another graph of the user interface. While two arithmetic operations are depicted, this is not meant to be limiting. A computational expression may include any number of nested or un-nested arithmetic operations”) and Fig. 3C shows the combining of two operation nodes (320+310) /320, wherein the addition is one operation node and the division is the second operation node; the number of arithmetic operations is also not limited to two as in the example;
performing, according to the updated user-defined expression, the one or more computational operations on the retrieved one or more multi-dimensional time series data sets at least by ([0068] “FIG. 3C illustrates an example nested set of arithmetic operations. As illustrated in FIG. 3C, a first arithmetic operation may include the addition of data values from the time-series data displayed in the graph 310 with data values from the time-series data displayed in the graph 320. The second arithmetic operation may include the division of data values from the time-series data displayed in the graph 320 over the results from the first arithmetic operation. A computed set of time-series data 330 is output as a result of the computational expression. The computed set of time-series data 330 may then be displayed to the user in one of the graphs 310 or 330, and/or another graph of the user interface.).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Tobin into the teaching of Takenaka because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Takenaka to further include nodes representing arithmetic operations as in Tobin in order to be able to graphically represent them for a more user-friendly experience.
Takenaka, Tobin fail to disclose “the multi-dimensional output being indicative of one or more states of the one or more technical systems with respect to time”
However, Anke teaches the above limitation at least by ([0027], [0062] & Fig. 4 describe and show, respectively, how the sensors 118 on the product 102 (one or more technical systems) are used to monitor it’s state and output alerts).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Anke into the teaching of Takenaka, Tobin because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include multi-dimensional output indicative of states of technical systems as in Anke in order to be able to view the status of systems, which include the sensors, without needing to monitor more granular sensor data directly.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 2014/0258527) in view of Anke (US 2007/0282746) and further in view of Pal (US 2018/0089324).
As per claim 8, claim 6 is incorporated, Takenaka, Anke fail to disclose “wherein the one or more multi- dimensional graphs are multi-dimensional scatter plots”
However, Pal teaches the above limitation at least by ([0368] “The reporting application allows the user to select a visualization of the statistics in a graph (e.g., bar chart, scatter plot, area chart, line chart, pie chart, radial gauge, marker gauge, filler gauge, etc.), where the format of the graph may be selected using the user interface controls 1302 along the left panel of the user interface 1300. FIG. 14 illustrates an example of a bar chart visualization 1400 of an aspect of the statistical data 1301. FIG. 15 illustrates a scatter plot visualization 1500 of an aspect of the statistical data 1301.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Pal into the teaching of Takenaka, Anke because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include graphs including scatter plots with multiple dimensions as in Pal in order to more clearly display a more granular correlation by plotting each of the data points on the graph.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 2014/0258527) in view of Tobin (US 2016/0357828) and further in view of Anke (US 2007/0282746) and further in view of Park (US 2019/0158309).
As per claim 11, claim 6 is incorporated, Takenaka further discloses:
further comprising: receiving, from the one or more sensors, real-time streaming data representing the one or more multi-dimensional time series data sets at least by ([0067] & Fig. 4 describe and show, respectively, the plurality of sensors associated with a sensor device 30 (one or more sensors associated with one or more technical systems [0111] “The sensor data acquired by the sensor data search section 51 are the electric energies measured by the respective sensor devices (sensor device IDs=2, 3, 4) at the respective measurement time-of-days hhmmss1 to hhmmss4 as shown in FIG. 11A.”);
and storing said one or more multi-dimensional time series data sets in one or more time series databases at least by ([0101] “In response to the calculation result acquisition request C, the sensor data search section 51 of the node device 20A searches for the sensor data corresponding to “IDS=1” and “IDS=2” from “sensor ID=1” and “sensor ID=3”, respectively, saved in the sensor data storage section 62 while issuing the sensor data acquisition request S to the other node devices 20B and 20C.”).
Takenaka, Tobin, Anke fail to explicitly disclose “parsing the one or more multi-dimensional time series data sets to provide said one or more multi-dimensional time series data sets in a predetermined structure”
However, Park teaches the above limitation at least by ([0197] “different sensors send measurements or other data to building management platform 102 using a variety of different communications protocols or data formats. Building management platform 102 can be configured to ingest sensor data received in any protocol or data format and translate the inbound sensor data into a common data format” [0246] “BMS 600 can be configured to collect data samples from client devices 548, remote systems and applications 544, 3rd party services 550, and/or building subsystems 528, and provide the data samples to Cloud building management platform 620 to generate raw timeseries data, derived timeseries data, and/or entity data from the data samples.”) and the parsing is the translating of the ingested sensor data into a common format.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Park into the teaching of Takenaka, Tobin, Anke because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the translating of the sensor data into a common format as in Park so that the system can directly utilize the data for further processing and to avoid any potential errors.
As per claim 12, claim 11 is incorporated, Takenaka further discloses:
wherein the real-time streaming data representing the one or more multi-dimensional time series data sets comprises a plurality of streams, each associated with a respective sensor, wherein each respective dimension of the one or more multi-dimensional time series data sets relates to a time-varying quantity or parameter measured or detected by a respective sensor at a plurality of time intervals at least by ([0111] “The sensor data acquired by the sensor data search section 51 are the electric energies measured by the respective sensor devices (sensor device IDs=2, 3, 4) at the respective measurement time-of-days hhmmss1 to hhmmss4 as shown in FIG. 11A.”).
As per claim 13, claim 12 is incorporated, Park further discloses:
further comprising cleaning the received real-time streaming data prior to 1) the parsing the one or more multi-dimensional time series data sets and 2) the storing said data sets in the one or more time series databases at least by ([0246] “Cloud building management platform 620 can process and transform the data samples to generate derived timeseries data. Throughout this disclosure, the term “derived timeseries data” is used to describe the result or output of a transformation or other timeseries processing operation performed by various services of the building management platform 620 (e.g., data aggregation, data cleansing, virtual point calculation, etc.).”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 2014/0258527) in view of Tobin (US 2016/0357828) and Anke (US 2007/0282746) and Park (US 2019/0158309) and further in view of McCUSKER (US 2012/0072983).
As per claim 14, claim 13 is incorporated, Takenaka, Tobin, Anke, Park fail to disclose “wherein the parsing the one or more multi-dimensional time series data sets comprises structuring the real-time streaming data using an ontology associated with the respective sensor from which the streaming data is received, prior to the storing the one or more multi-dimensional time series data sets in the one or more time series databases”
However, McCUSKER teaches the above limitation at least by ([0063]-[0064] disclose the collection, transformation, and storage of the sensor data into time bins (time series databases) [0080] “The DCM 401 transforms raw data captured from low-level sensors 201, 203, 204, 205, 209, 400 c into a semantically consistent structure, which allows the BAM 402 to aggregate the data into the behavioral features space. Transformation is facilitated through a sensor mapping ontology provided and managed by the KDM 405). Sensor data transformation modules are installed in the DCM 401 (401.1, 401.2, 401.3, 401.4, 401.5, 401.6). The sensor mapping ontology serves to map and transform various attributes of proprietary sensor formats into a common format”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of McCUSKER into the teaching of Takenaka, Tobin, Anke, Park because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the transforming of the sensor data into a common format based on an ontology as in McCUSKER so that the system can make the data from the sensors more easily pluggable for applications that require data from certain types of sensors.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 2014/0258527) in view of Tobin (US 2016/0357828) and Anke (US 2007/0282746) and Park (US 2019/0158309) and McCUSKER (US 2012/0072983) and further in view of Qiao (US 2017/0139956).
As per claim 15, claim 14 is incorporated, Takenaka, Tobin, Anke, Park, McCUSKER fail to disclose “wherein the receiving of real- time streaming data, the parsing of the one or more multi-dimensional time series data sets and the storing said one or more data sets in the one or more time series databases is performed substantially in real time”
However, Qiao teaches the above limitation at least by ([0016] “In addition, the data-ingestion engine may not require significant memory for storing the data, because the data is processed in real time, i.e., as the data is received from the source.” [0024] “In order to address this problem and use data received or obtained from an arbitrary source, system 100 may need to ingest the data in real time (or “on the fly”) and perform operations on the data to convert or transform the data to a common format, and/or clean up the data or test the data for quality assurance. In addition, system 100 may output the data to one or more sinks (i.e., there may be one-to-many egress of the data” [047] “The illustrated data-ingestion engine may ingest data from a data source (such as a NoSQL data store) into a sink (such as a HDFS)”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Qiao into the teaching of Takenaka, Tobin, Anke, Park, McCUSKER because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the receiving, parsing, and storing of data in real time as in Qiao so that the system can output the most updated data to users at any time.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 2014/0258527) in view of Tobin (US 2016/0357828) and Anke (US 2007/0282746) and Park (US 2019/0158309) and McCUSKER (US 2012/0072983) and Qiao (US 2017/0139956) and further in view of Bank (US 2006/022216).
As per claim 16, claim 15 is incorporated, Takenaka, Tobin, Anke fail to disclose “further comprising storing the received real-time streaming data, prior to the parsing the one or more multi-dimensional time series data sets, in a cold storage means and, in response to subsequently identifying one or more sets of missing data stored in the one or more time series databases, identifying and retrieving data corresponding to the missing data from the cold storage means and inserting said retrieved data corresponding to the missing data from the cold storage means into the one or more multi- dimensional time series data sets that has been parsed to provide updated data in the one or more time series databases”
However, Park teaches further comprising storing the received real-time streaming data, prior to the parsing the one or more multi-dimensional time series data sets, in a cold storage means at least by ([0260] “Data collector 612 can provide the raw timeseries data to the services of Cloud building management platform 620 and/or store the raw timeseries data in storage 614.” [0197] discloses the determining of derived time series data from raw timeseries data) and the raw timeseries data is stored (raw, before being translated or parsed) in storage 614 (cold storage means). Further, the examiner notes the language of "storing the received real-time streaming data ... in a cold storage means..." does not invoke 112(f). That is, claim 1 and it’s dependent claims recite that one or more processors and one or more time series databases perform the method comprising the storing steps, and thus, provide sufficient structure, material or acts for carrying out the function of "storing".
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Park into the teaching of Takenaka, Tobin, Anke because the references similarly disclose the processing of sensor data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the storing of raw time series data in a database as in Park so that the system can reference the data in the future, such as to fill in missing information.
Takenaka, Tobin, Anke, Park, McCUSKER, Qiao fail to disclose “and, in response to subsequently identifying one or more sets of missing data stored in the one or more time series databases, identifying and retrieving data corresponding to the missing data from the cold storage means and inserting said retrieved data corresponding to the missing data from the cold storage means into the one or more multi- dimensional time series data sets that has been parsed to provide updated data in the one or more time series databases”
However, Bank teaches the above limitations at least by ([0010] “The invention also provides for carrying out a comparison between the first and second databases, to obtain a statement about the equality of the information content of the two databases. Starting from the data comparison, according to the invention a report (error log file) about the errored and/or missing records is produced. Finally, a function to correct the errored and/or missing records is also provided.” [0235] “The time series in the second database DB2” [0326] “an identified difference between the first and second databases can be corrected immediately. Another function, the redelivery function, includes a set of functions to select an errored or missing record in the context of the second database in a table, to generate a corresponding change and to propagate it via the synchronisation process back into the context of the second database. The redelivery function corrects three possible errors: A record is absent from the first database, but present in the second database. A record is present in the first database, but absent from the second database. A record is present in the first database, but present in the second database with the wrong contents.”) and the cold storage means can be any of the databases.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Bank into the teaching of Takenaka, Tobin, Anke, Park, McCUSKER, Qiao because the references similarly disclose the processing, retrieval and storage of data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the correcting of missing data as in Bank in order to prevent possible errors when the data is utilized in the future.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 2014/0258527) in view of Tobin (US 2016/0357828) and Anke (US 2007/0282746) and further in view of Bhattacharjee (US 2019/0095494).
As per claim 19, claim 1 is incorporated, Takenaka, Tobin, Anke fail to disclose “further comprising: monitoring the multi-dimensional output against a predetermined condition; in response to detecting the condition, generating user interface data for rendering an alert via an interactive graphical user interface; displaying the alert via the interactive graphical user interface, wherein the alert is configured to: display information relating to 1) the one or more detected conditions or the multi-dimensional output, and 2) one or more system operations to be performed on the one or more technical systems; and receive one or more user selections of the one or more system operations; and in response to receiving one or more user selections via the alert of the interactive graphical user interface, performing one or more system operations on the one or more technical systems according to the one or more user selections”
However, Bhattacharjee teaches the following limitations, further comprising: monitoring the multi-dimensional output against a predetermined condition at least by ([0269] “a command at the beginning of a query can perform a “filtering” step by retrieving a set of data based on a condition (e.g., records associated with server response times of less than 1 microsecond). The results of the filtering step can then be passed to a subsequent command in the pipeline that performs a “processing” step (e.g. calculation of an aggregate value related to the filtered events such as the average response time of servers with response times of less than 1 microsecond).” And Fig 8),
in response to detecting the condition, generating user interface data for rendering an alert via an interactive graphical user interface; displaying the alert via the interactive graphical user interface, wherein the alert is configured to: display information relating to 1) the one or more detected conditions or the multi-dimensional output, and 2) one or more system operations to be performed on the one or more technical systems at least by ([0275] “Finally, at block 644, the results of the prior stage can be pipelined to another stage where further filtering or processing of the data can be performed, e.g., preparing the data for display purposes, filtering the data based on a condition, performing a mathematical calculation with the data, etc.” [0268] “For example, commands may be used to filter unwanted information out of the results, extract more information, evaluate field values, calculate statistics, reorder the results, create an alert, create summary of the results, or perform some type of aggregation function. In some embodiments, the summary can include a graph, chart, metric, or other visualization of the data”);
and receive one or more user selections of the one or more system operations; and in response to receiving one or more user selections via the alert of the interactive graphical user interface, performing one or more system operations on the one or more technical systems according to the one or more user selections at least by ([0304] “FIG. 8A is an interface diagram of an example user interface for a search screen 800, in accordance with example embodiments. Search screen 800 includes a search bar 802 that accepts user input in the form of a search string. It also includes a time range picker 812 that enables the user to specify a time range for the search. For historical searches (e.g., searches based on a particular historical time range), the user can select a specific time range, or alternatively a relative time range, such as “today,” “yesterday” or “last week.” For real-time searches (e.g., searches whose results are based on data received in real-time), the user can select the size of a time window to search for real-time events. Search screen 800 also initially displays a “data summary” dialog as is illustrated in FIG. 8B that enables the user to select different sources for the events, such as by selecting specific hosts and log files.” [0368] “A user can alternatively select a pre-defined correlation search provided by the application. Note that correlation searches can be run continuously or at regular intervals (e.g., every hour) to search for notable events.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Bhattacharjee into the teaching of Takenaka, Tobin, Anke because the references similarly disclose the processing of time series data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the monitoring of output, generating of alerts, and receiving user selections as in Bhattacharjee in order to allow the user to monitor the data and make applicable changes to real-world system in real time.

Response to Arguments
The following is in response to the amendment filed on 01/12/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pg. 12, applicant argues that the “performing”, “identifying”, and the “retrieving” are not mental processes.
In response to the preceding argument, examiner respectfully submits that the examiner has not stated that these particular limitations are directed to mental process steps. Therefore, this is moot.
Regarding 35 USC 101, on pgs. 13-14, applicant argues that the reduction of nodes recites an improvement that is similar to Enfish.
In response to the preceding argument, examiner respectfully submits that “updating the user-defined expression” such that the number of operation nodes are reduced is a purely mathematical operation and is directed to an abstract idea (mathematical concepts). Therefore, this limitation would not implement the abstract idea into a practical application. 
Regarding 35 USC 101, on pg. 15, applicant argues that claim 1 recites a technical solution to a technical problem.
In response to the preceding argument, examiner respectfully submits that the reduction of operation nodes corresponding to computational/arithmetic operations is directed to an abstract idea (mathematical concepts), and therefore, would not provide significantly more than the abstract idea.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM P BARTLETT/
Examiner, Art Unit 2169
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169